Appeal from an order confirming the report of commissioners of appraisal in respect to the lands of the appellant, awarding to claimant $36,800 as compensaion for lands taken and consequential damage to the remaining portion. The claim was originally based on the value of the lots for lake front development purposes. About twenty acres of the part taken were swamp lands of no value for such development. Subsequently the claimant changed its theory of damage by asserting that the swamp contained valuable deposits of humus. This was obviously an afterthought, and the claim for damages developed on the theory of experts was entirely fanciful and speculative. Order unanimously affirmed, with costs. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.